 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   JASON HARRIS,                                     Case No. 1:17-cv-01683-DAD-BAM (PC)
10                      Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                       REGARDING DISMISSAL OF ACTION FOR
11          v.                                         FAILURE TO PROSECUTE
12   UNITED STATES OF AMERICA, et al.,                 FOURTEEN (14) DAY DEADLINE
13                      Defendants.
14

15          I.      Background

16          Plaintiff Jason Harris (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

17   pauperis in this civil rights action filed pursuant to the Federal Tort Claims Act (“FTCA”), 28

18   U.S.C. §§ 2401 et seq.

19          On March 14, 2018, the Court granted Plaintiff’s motion to proceed in forma pauperis and

20   directed Plaintiff to submit a certified copy of his prison trust account statement for the six-month

21   period immediately preceding the filing of the complaint. (ECF No. 13.) On May 11, 2018,

22   Plaintiff filed a motion for his account balance to be court ordered from USP Hazelton, where he

23   is currently housed, due to difficulties he has encountered from staff while trying to obtain his

24   own copy. (ECF No. 15.) In light of his stated difficulties, the Court granted Plaintiff an

25   extension of time to submit his trust account statement. (ECF No. 16.)

26          On June 18, 2018, Plaintiff filed a second motion request that the Court order his account

27   balance from USP Hazelton. (ECF No. 17.) The Court construed the request as a motion for

28   preliminary injunction, and on January 29, 2019, the undersigned issued findings and
                                                      1
 1   recommendations to deny the motion and to extend the deadline for Plaintiff to file his trust

 2   account statement by another thirty days. (ECF No. 24.) The findings and recommendations

 3   provided Plaintiff with an opportunity to file objections within fourteen days. (Id.) After

 4   receiving no objections, the findings and recommendations were adopted in full by the assigned

 5   District Judge on February 26, 2019. (ECF No. 26.) Plaintiff’s trust account statement was due

 6   on or before March 4, 2019.

 7           On March 4, 2019, the Court’s findings and recommendations were returned as

 8   “Undeliverable, RST, Refused, Unable to Forward.” On March 14, 2019, the District Judge’s

 9   order adopting the findings and recommendations were also returned as “Undeliverable,

10   Refused.” Plaintiff has not filed the required trust account statement or a notice of change of

11   address, and he has not otherwise communicated with the Court.

12           II.      Discussion

13           Plaintiff is required to keep the Court apprised of his current address at all times. Local

14   Rule 183(b) provides:

15           Address Changes. A party appearing in propria persona shall keep the Court and
16           opposing parties advised as to his or her current address. If mail directed to a
             plaintiff in propria persona by the Clerk is returned by the U.S. Postal Service,
17           and if such plaintiff fails to notify the Court and opposing parties within sixty-
             three (63) days thereafter of a current address, the Court may dismiss the action
18           without prejudice for failure to prosecute.
19   Federal Rule of Civil Procedure 41(b) also provides for dismissal of an action for failure to
20   prosecute.1
21           According to Local Rule 183(b), Plaintiff’s address change was due no later than May 6,
22   2019. Plaintiff has failed to file a change of address and he has not otherwise been in contact
23   with the Court. “In determining whether to dismiss an action for lack of prosecution, the district
24   court is required to weigh several factors: (1) the public’s interest in expeditious resolution of
25   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;
26   (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less
27
     1
      Courts may dismiss actions sua sponte under Rule 41(b) based on the plaintiff’s failure to prosecute. Hells Canyon
28   Pres. Council v. U. S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (citation omitted).
                                                             2
 1   drastic sanctions.” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (internal quotation marks

 2   and citation omitted); accord Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010); In re

 3   Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006).

 4   These factors guide a court in deciding what to do, and are not conditions that must be met in

 5   order for a court to take action. In re PPA, 460 F.3d at 1226 (citation omitted).

 6          Given Plaintiff’s failure to respond to this Court’s orders, the expeditious resolution of

 7   litigation and the Court’s need to manage its docket weigh in favor of dismissal. Id. at 1227.

 8   More importantly, given the Court’s apparent inability to communicate with Plaintiff, there are no

 9   other reasonable alternatives available to address Plaintiff’s failure to prosecute this action and his

10   failure to apprise the Court of his current address. Id. at 1228–29; Carey, 856 F.2d at 1441. The

11   Court will therefore recommend that this action be dismissed based on Plaintiff’s failure to

12   prosecute this action.

13          III.    Conclusion and Recommendation

14          Accordingly, the Court HEREBY RECOMMENDS that this action be dismissed, without

15   prejudice, based on Plaintiff’s failure to prosecute. Fed. R. Civ. P. 41(b); Local Rule 183(b).

16          These Findings and Recommendations will be submitted to the United States District

17   Judge assigned to the case, under the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

18   days after being served with these Findings and Recommendations, Plaintiff may file written

19   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

20   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
21   specified time may result in the waiver of the “right to challenge the magistrate’s factual

22   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

23   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
24

25      Dated:     May 13, 2019                                 /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       3
